Citation Nr: 1633794	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The Board recognizes that the Veteran attempts to raise the issue of service connection for the left knee as secondary to the right knee in the January 2016 Board hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obstructive sleep apnea was manifest in service and is attributable to service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for obstructive sleep apnea is warranted.  Here, the evidence of record clearly indicates that the Veteran was diagnosed with obstructive sleep apnea in 2012.  See e.g. July 2013 VA examination.  The Veteran contends, however, that sleep apnea was present in service, though undiagnosed.  He asserts that the hypertension for which he was treated in service is a manifestation of undiagnosed sleep apnea.

In support of the Veteran's contentions are two medical opinions.  The first is a November 2014 opinion from the Veteran's VA treating sleep apnea provider.  The provider, who holds a Ph.D. and is a Fellow American Academy of Sleep Medicine, noted the Veteran's reports of loud snoring and disturbed sleep since 1986 and daytime sleepiness since 1988.  The provider opined that the clinical history including the diagnosis of hypertension, a condition which has been associated with sleep apnea, while on active duty and objective test findings from the polysomnogram make it more likely than not that the Veteran has suffered from sleep apnea since 1988.  See also February 2015 VA treatment record.

The second opinion in favor of the claim is a February 2015 opinion from Dr. C.F.M.  Dr. C.F.M. explained that the Veteran has had witness apneas, snoring and excessive day time sleep dating back to the 1986 to1988 period, although no formal evaluation for these overt symptoms was pursued.  Dr. C.F.M. further stated that the Veteran's weight, lifestyle and presence of comorbid conditions are not significantly different from the time his first symptoms surfaced.  Therefore, Dr. C.F.M. opined that it seems "very likely (probable)" that such condition was present and not established clinically during the 1986 to 1988 period. 

The Board is persuaded by the depth and the reasoning of these opinions.  In contrast, a March 2015 VA medical opinion which negates the claim is lacking in these elements.  The March 2015 opinion's response to the contention that sleep apnea was manifest in service, but undiagnosed, was merely that "there were no symptoms, complaints of sleep apnea noted in service."  

On balance, the Board finds that the two strong medical opinions in favor of the claim outweigh in probative value the one weak medical opinion against the claim.  Accordingly, the evidence establishes that the Veteran's obstructive sleep apnea was manifest in the 1986 to 1988 period.  Service connection is therefore warranted.


ORDER

Service connection for obstructive sleep apnea is granted.


REMAND

A VA examination has not been conducted and a medical opinion has not been obtained regarding the etiology of the Veteran's current knee disorder.  Such an examination is required under the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has credibly testified as to an injury in basic training and subsequent pain.  Additionally, there is an indication that the current symptoms may be associated with the Veteran's service, based upon the Veteran's testimony of pain since service.  Accordingly, a VA examination should be provided addressing the possible link to service. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Associate with the claims file outstanding VA treatment records relevant to the right knee claim.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his right knee disorder.  The examiner should identify any disorder of record since the inception of the appeal (June 2011).  For each such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current disorder manifest or arose during service or is otherwise related to service.

4.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


